Citation Nr: 0736711	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO. 04-08 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
back disability.

2. Entitlement to service connection for back disability.

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant had active duty for training from January 
to October 1970.

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2007, at which time it was 
remanded for further development. Following the requested 
development, the VA Appeals Management Center (AMC) in 
Washington, D.C. confirmed and continued the RO's denial 
of the appellant's request to reopen his claims of 
entitlement to service connection for back disability and 
for diabetes mellitus. Thereafter, the case was returned 
to the Board for further appellate action.

The issue of service connection for back disability is 
addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. In May 1996, the Board denied the appellant's claim of 
service connection for back disability.

2. Evidence associated with the record since the Board's 
May 1996 decision is neither cumulative or redundant and, 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact or raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for back disability. 

3. In an unappealed rating decision, dated in November 
2002, denied the appellant's claim of entitlement to 
service connection for diabetes mellitus.

4. Evidence associated with the record since the November 
2002 decision is either cumulative or redundant and, by 
itself or in connection with evidence previously 
assembled, does not relate to an unestablished fact or 
raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for diabetes 
mellitus. 


CONCLUSIONS OF LAW

1. The Board's May 1996 decision, which denied the 
appellant's claim of entitlement to service connection 
for back disability, is final. 38 U.S.C.A. §§ 7103, 7104 
(West 1991 and Supp. 1995); 38 C.F.R. §§ 20.1100 (1995).

2. New and material evidence has been submitted to reopen 
the appellant's claim of entitlement to service 
connection for back disability. 38 U.S.C.A. § 5108 
(West 2002 and Supp. 2006); 38 C.F.R. § 3.156 (2007).

3. The RO's November 2002 rating decision, which denied 
the appellant's claim of entitlement to service 
connection for diabetes mellitus, is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2002).

4. New and material evidence has not been submitted to 
reopen the appellant's claim of entitlement to service 
connection for diabetes mellitus. 38 U.S.C.A. § 5108 
(West 2002 and Supp. 2006); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The appellant seeks entitlement to service connection for 
back disability and for diabetes mellitus. A review of 
the record discloses that these are not the appellant's 
first such claims. 

In May 1996, the Board denied the appellant's claim of 
entitlement to service connection for back disability.

The appellant was notified of that decision, as well as 
his appellate rights; and in July 1996, he filed a motion 
for the Board to reconsider its decision. 38 U.S.C.A. 
§ 7103; 38 C.F.R. § 20.1000.

In February 1997, the Senior Deputy Vice Chairman of the 
Board found that the May 1996 decision did not contain 
obvious error. He further found that the findings of fact 
had a plausible basis in the record; that the decision 
was consistent with the available evidence and applicable 
statutory and regulatory provisions; and that the Board 
clearly stated the reasons and bases for its decision. 
Therefore, he denied the appellant's motion for 
reconsideration. 

The appellant was also notified of that decision and his 
appellate rights; however, he did not appeal to the 
United States Court of Appeals for Veterans Claims 
(Court) or take further action concerning his appeal. 
Therefore, the Board's May 1996 decision and denial of 
reconsideration became final under the law and 
regulations then in effect. 38 U.S.C.A. § 7103, 7104(c); 
38 C.F.R. § 20.1103. 

In November 2002, the RO denied the appellant's claim of 
entitlement to service connection for diabetes mellitus. 
The appellant was also notified of that decision and his 
appellate rights; however, he did not submit a notice of 
disagreement with which to initiate an appeal 
Consequently, the RO's decision became final under the 
law and regulations then in effect. 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103. 

The appellant now requests that that VA reopen his claims 
of service connection for back disability and for 
diabetes mellitus.

Generally, a claim which has been denied by the Board or 
the RO may not thereafter be reopened and allowed, and a 
claim based upon the same factual basis may not be 
considered. 38 U.S.C.A. §§ 7104, 7105(c). The exception 
to this rule is 38 U.S.C.A. § 5108 which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA 
shall reopen the claim and review the former disposition 
of the claim.

New evidence means existing evidence not previously 
submitted to VA decisionmakers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. New and 
material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156. 

Prior to making a determination as to whether the 
additional evidence is new and material, the RO/AMC must 
ensure compliance with VA's duty to notify in accordance 
with Kent v. Nicholson, 20 Vet. App. 1 (2006) (Holding 
that when a claimant seeks to reopen a previously denied 
claim, VA must examine the bases for the denial in the 
prior decision and advise the claimant what evidence 
would be necessary to substantiate the element(s) 
required to establish service connection that was found 
insufficient in the previous denial.) 

As part of that notice, VA must inform the appellant of 
the information and evidence he is expected to provide, 
as well as the information and evidence VA will seek to 
obtain on his behalf. In addition, VA must advise a 
claimant to provide any additional evidence in his 
possession that pertains to the claim. See 38 U.S.C.A. 
§ 5103; 38 CFR § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: appellant status, existence of a 
disability, a connection between the appellant's service 
and the disability, degree of disability, and effective 
date of the disability. Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

Generally, the notice must be provided to the appellant 
before the initial unfavorable decision on the request to 
reopen the claim. Id; see also, Pelegrini v. Principi, 18 
Vet. App. 112 (2004). However, VA may proceed with 
adjudication of a claim if errors in the timing or 
content of the notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121.

In letters dated in March 2002, November 2004, and 
January 2007, the RO/AMC provided timely notice to the 
appellant regarding the information and evidence needed 
to substantiate his service connection claims. The RO/AMC 
specified the information and evidence to be submitted by 
him and the information and evidence to be obtained by 
VA. The RO/AMC also requested that he advise VA of or 
submit any further evidence pertaining to his claims.

In March 2006 and January 2007, the RO/AMC also notified 
the appellant of the criteria and method used to assign a 
degree and effective date of disability should service 
connection be granted for back disability and/or 
diabetes. 

In response, the appellant submitted additional evidence 
and argument in support of the appellant's request to 
reopen his claims. 

In light of that response, the Board scheduled the 
appellant for a hearing in June 2006 at the Board's 
central office in Washington, D.C. However, the appellant 
cancelled that hearing and has not requested that it be 
rescheduled. 

On multiple occasions thereafter, the RO/AMC considered 
the additional evidence and argument and denied the 
appellant's request to reopen his claims. On each 
occasion, the appellant was notified of the decision and 
given an opportunity to comment. However, neither he nor 
his representative argued that they had not been properly 
notified of the criteria to reopen his claims or that 
they did not otherwise understand that criteria. 

Therefore, the Board finds that the VA effectively met 
its duty to notify the appellant of the requirements to 
reopen claims which had been previously denied and become 
final. Accordingly, the Board will consider whether the 
additional evidence is, in fact, new and material for the 
purpose of reopening his claims for service connection 
for back disability and diabetes mellitus.

If the additional evidence is not sufficient to reopen a 
claim, the Board's analysis must cease. See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993). However, if the evidence 
received is sufficient to reopen a claim, the Board must 
ensure that VA has met its duty to assist the appellant 
in the development of that claim. The Board may then 
proceed to a de novo review of the merits of the claim. 
See Elkins v. West, 12 Vet. App. 209 (1999).

Analysis

The Back

The appellant contends that his current back disability 
is primarily the result of an inservice back injury 
sustained while lifting an air conditioner during a 
salvaging operation. He also notes that he injured his 
back in a shipboard boiler explosion. Accordingly, he 
maintains that service connection for back disability is 
warranted.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or 
disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease contracted 
in the line of duty in the active military, naval or air 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Active military service includes active duty, any period 
of active duty for training ("ACDUTRA") during which the 
individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty, and 
any period of inactive duty training ("INACDUTRA") during 
which the individual concerned was disabled or died from 
an injury incurred or aggravated in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident which occurred during such 
training. 38 C.F.R. § 3.6(a) (2006). 

Service connection on a presumptive basis is not 
available where the only service performed is ACDUTRA or 
INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 476-78 
(1991). Active duty for training is defined, in part, as 
full-time duty in the Armed Forces performed by Reserves 
for training purposes. 38 U.S.C.A. § 101(22) (West 2002); 
38 C.F.R. § 3.6(c) (2006).

The resolution of this issue must be considered on the 
basis of the places, types and circumstances of his 
service as shown by service records, the official history 
of each organization in which the claimant served, his 
medical records and all pertinent medical and lay 
evidence. Determinations relative to service connection 
will be based on review of the entire evidence of record. 
38 C.F.R. § 3.303(a). 

As a general matter, service connection for a disability 
on the basis of the merits of such claim is focused upon 
(1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and 
any injury or disease during service. See Cuevas v. 
Principi, 3 Vet. App. 542 (1992).

Evidence on file at the time of the Board's decision in 
May 1996 consisted of the appellant's service medical 
records; the report of a May 1992 VA examination; a 
September 1992 report from S. G. H., M.D.; and VA records 
reflecting the appellant's treatment from February to 
September 1993. 

The evidence showed that the appellant had been treated 
for low back strain in service in March 1970. However, 
the fact that an injury incurred in service alone is not 
enough. There must be chronic disability resulting from 
that injury. If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Although the appellant reported chronic low back pain 
since the injury in service, there were no recorded 
complaints of back pain after service until 1984. 
Moreover, there was no competent evidence of any 
identifiable back disability.

For example, following the May 1992 VA examination, the 
examiner concluded that the appellant had the residuals 
of a back injury with prominent pain and limited range of 
motion. However, he did not diagnose or otherwise 
identify the nature of the disability. Moreover, his 
conclusion was based on the appellant's report rather 
than a review of the record. As such, it did not 
constitute competent medical evidence to support the 
claim. LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(A bare transcription of a lay history is not transformed 
into competent medical evidence merely because the 
transcriber happens to be a medical professional.) 

X-rays taken in 1993 suggested the presence of 
degenerative joint disease in the appellant 's sacroiliac 
joints; however, subsequent workup, including a CT scan, 
did not establish the diagnosis. 



At the time of the Board's decision in May 1996, there 
was no competent evidence of chronic identifiable back 
disability in or after service. Therefore, the appellant 
did not meet the criteria for service connection, and the 
claim was denied.

Evidence associated with the record since May 1996 
includes July 1996 lay statements from F. F. B. and the 
appellant's parents and reports from L. K. P., M.D. In 
addition, the appellant contends that his back disability 
is the result of a boiler explosion on his ship in 
service. 

The lay statements indicate that since service, the 
appellant has experienced severe back pain, and Dr. P. 
states that it is at least as likely as not that the 
appellant 's low back condition could have originated in 
service. Such evidence is new in the sense that it was 
not previously before VA decisionmakers. It is also 
material. Presumed credible for the limited purpose of 
ascertaining whether material evidence has been obtained, 
this information suggests a continuity of symptomatology, 
evidence of which was not present at the time of the 
Board's decision in May 1996. Spalding v. Brown, 10 Vet. 
App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992) (Holdings that evidence proffered by the 
appellant to reopen a claim is presumed credible for the 
limited purpose of ascertaining its materiality). 

Moreover, Dr. P.'s opinion tends to support the opinion 
of the May 1992 VA examiner that the appellant's back 
problems started service. As such, the additional 
presents a reasonable possibility of substantiating the 
claim. 

Inasmuch as the additional evidence is new and material, 
the request to reopen the claim of service connection for 
back disability is granted. To that extent, the appeal is 
allowed.



Diabetes Mellitus

The appellant contends that his diabetes mellitus is 
primarily the result of handling canisters of Agent 
Orange, while stationed in Cuba during the Vietnam 
Conflict. He also reports service in the Republic of 
Vietnam. Therefore, he maintains that service connection 
is warranted.

Congress has given VA the authority to presumptively 
service connect exposure to herbicides, such as Agent 
Orange, used in the Vietnam War to certain health effects 
of Vietnam veterans. 38 C.F.R. § 3.307(a). Such health 
effects include diabetes mellitus. 38 C.F.R. § 3.309(e). 

Veterans who were otherwise exposed to such herbicides 
may also take advantage of those presumptive health 
effects. However, unlike Vietnam veterans, they are 
required to prove that they were, in fact, exposed to 
herbicides during their military service. That is, they 
do not have the benefit of a presumption of exposure as 
do veterans who served in Vietnam. 38 C.F.R. 
§ 3.306(a)(6)(iii).

However, even if the appellant was not exposed to Agent 
Orange in service, that fact does not preclude him from 
otherwise showing a link between diabetes mellitus and 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); see 
Combee v. Brown. 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Evidence on file at the time of the RO's decision in May 
2002 was completely negative for any complaints or 
clinical findings of diabetes mellitus during the 
appellant's ACDUTRA or at any time thereafter. It was 
also negative for any competent evidence of service in 
the Republic or Vietnam or any competent evidence of 
exposure to Agent Orange outside Vietnam. 

Evidence received for the record after the RO's November 
2002 decision does show that in April 2005, S. P. H, 
M.D., treated the appellant for diabetes. Although such 
evidence fills a deficit in the record which existed in 
November 2002, the record remains negative for any 
competent evidence of service in the Republic of Vietnam 
or other competent evidence of exposure to Agent Orange 
in service. 

The scenario in which the appellant reportedly moved 
drums of Agent Orange while on assignment in Cuba had 
been considered and rejected by the RO in its November 
2002 rating action. 

On VA Form 21-4138, dated in November 2001, the appellant 
reported that from June 20, 1968 to December 31, 1970, he 
had served in the Republic of Vietnam as a gunner's mate 
on a patrol boat. He stated that he had been assigned to 
Battalion 152, Division 117, Squadron 15 in the Mekong 
Delta. 

Although that report was new, it was not supported by 
competent evidence. The appellant's service personnel 
records are negative for any service in the Republic of 
Vietnam, any assignment to the unit in question, or any 
evidence that he had ever been trained or had ever 
performed duty as a gunner's mate. In response to a 
subsequent inquiry regarding the appellant's Vietnam 
service, the National Personnel Records Center stated 
that there was no evidence in the appellant's claims file 
to substantiate the claimed service in the Republic of 
Vietnam. 

Finally, the record remains negative for any competent 
evidence of a relationship between the appellant's 
diabetes and his period of ACDUTRA. Therefore, other than 
the current diagnosis, the additional evidence is not 
material. Even when considered with that previously of 
record, the evidence does not meet the criteria for 
service connection for diabetes mellitus. Accordingly, it 
does not present a reasonable possibility of 
substantiating the claim.

Nevertheless, in January 2007, the AMC invited the 
appellant to submit additional information and evidence 
in support of his claim. However, he did not respond to 
that invitation. Accordingly, the request to reopen the 
claim for service connection for diabetes is denied.


ORDER

New and material evidence having been received, the 
request to reopen the claim of entitlement to service 
connection for back disability is granted.

New and material evidence not having been received, the 
request to reopen the claim of entitlement to service 
connection for diabetes mellitus is denied.


REMAND

Having reopened the claim of service connection for back 
disability does not end the Board's inquiry. Rather, it 
places upon VA the duty to assist the veteran in the 
development of the claim by obtaining relevant records 
which could possibly substantiate the claim and 
conducting appropriate medical inquiry. See Justus v. 
Principi, 3 Vet. App. 510 (1992); cf. Peters v. Brown, 
6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. § 5107(a). 

In part, the appellant contends that he injured his back 
in March 1970 in a boiler explosion aboard the U. S. S. 
English. However, the ship's records have not been 
requested for association with the claims folder.

Although there is evidence of continuing back 
symptomatology between service and 1984, there is no 
competent evidence of record concerning the nature or 
etiology of that disability. In this regard, the 
appellant has not had a VA examination since May 1992. 

In light of the foregoing, further development is 
warranted with respect to the issue of service connection 
for back disability. Accordingly, that issue is remanded 
for the following actions:


1. Through official channels, such as 
the service department, request the 
deck logs from the U. S. S. English 
for the period from March 15 through 
March 28, 1970. 

A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the 
claims folder.

Efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records must 
be verified by each Federal 
department or agency from whom they 
are sought. 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

2. Request that the appellant provide 
the names and addresses of all 
medical care providers who treated 
him for back disability from October 
1970 to 1984, as well as those who 
are currently treating him for back 
disability. After securing the 
necessary release, request those 
records directly from the providers 
identified by the appellant.

Also request that the appellant 
provide any such records in his 
possession. 

A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the 
claims folder.

If the records identified are in the 
possession of the Federal government, 
efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records must 
be verified by each Federal 
department or agency from whom they 
are sought. 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

If the records identified are 
unavailable and are in the possession 
of an individual or entity other than 
the Federal government, notify the 
appellant and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

3. When the actions in parts 1 and 2 
have been completed, schedule the 
appellant for an orthopedic 
examination to determine the nature 
and etiology of any back 
disability/disabilities found to be 
present. All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled. 

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction 
with the examination, and the 
examiner must acknowledge receipt and 
review of these materials in any 
report generated as a result of this 
remand.

If back disability/disabilities 
is/are diagnosed, the examiner must 
identify and explain the elements 
supporting the diagnosis/diagnoses. 



The examiner must render an opinion 
as to whether or not the foregoing 
back disability/disabilities was/were 
caused or aggravated by the 
appellant's lumbosacral strain in 
March 1970. The examiner must state 
the medical basis or bases for the 
opinion. If the examiner is unable to 
so state without resort to 
speculation, he or she should so 
state. 

4. When all of the actions requested 
in parts 1, 2, and 3 have been 
completed, undertake any other 
indicated development. Then 
readjudicate the issue of entitlement 
to service-connection for back 
disability. 

If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond. Thereafter, if in order, the 
case should be returned to the Board 
for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The appellant need take no action unless he is so 
notified. It must be emphasized, however, that he has the 
right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must 
be handled in an expeditious manner. See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


